Mr. Justice Scholfield delivered the opinion of the court. 3. Street railroads, § 86*—care required in avoiding collision with animals and vehicle. Where, in an action to recover for the killing of a horse and the destruction of a wagon struck by defendant’s street car, it appeared that a team of horses were driven on the street railway tracks to avoid a rock pile, and that the car was coming from the rear at the rate of between thirty and thirty-five miles per hour, and that the headlight was but a 16-candle power reflector, in a rusted condition, by which an object could not be seen at a distance greater than twenty-five or thirty feet in front of the car, and that no bell was rung or whistle sounded, held the court erred in directing a verdict of not guilty.